DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant received on March 16, 2022.
 
Response to Amendment
Applicant's submission filed on March 16, 2022 has been entered. Claims 1-21 are pending in the current application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
are in replacement with the physical erasing units of the data area. The phrase, are in replacement, as directed to the state of the physical erasing units of the free area is deemed confusing and unclear. For the purpose of compact prosecution, examiner has interpreted the limitation to essentially teach that the physical erasing units of the free area may be used as a replacement area for physical erasing units of the data area. All dependent claims are rejected for having the same deficiency as the claim that they depend on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marotta et al. (Hereinafter Marotta, US Publication No. 2010/0122016).

	Regarding claim 1, Marotta teaches:
A data writing method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of physical erasing units, each of the plurality of physical erasing units comprises a plurality of physical programming units, the data writing method comprising: 
grouping the physical erasing units into at least a data area and a free area, wherein the physical erasing units of the free area are in replacement with the physical erasing units of the data area (See [0028] “In FIG. 2B, an example of an available blocks table 220 is shown. Available blocks table 220 stores information about physical blocks. In the first column 222, the number of available blocks is represented by N. An available block can correspond to a block that is currently free for use. An available block can be erased right before it is used. In the second column 224, the physical location of a block is stored. For example, the memory controller 110 can determine the physical location of the memory that is available (for example, free, empty, not in use) for writing, such as on, for example, a solid state disk.” See [0044] “The process begins at a decision block 610. At the decision block 610, the process determines if the block allocation table is full. Full can be defined as, for example, the block allocation table has no available blocks or few available blocks, but some of the blocks are written in SLC mode. If full, the process proceeds from the decision block 610 to a decision block 620. The process in decision block 620 determines if the block allocation is "really" full. Really full can be defined as, for example, the block allocation table has no available blocks and all blocks are written in MLC mode.” The available/free blocks table and/or the block allocation table may group the blocks into a data area or free area. The free data blocks may be used as a replacement area for allocated data blocks.);
receiving a first write command from a host system (See [0021] “a controller can write information into memory in SLC mode” See [0021] “the memory controller can switch and write information into memory in MLC mode.”); 
determining whether the number of the physical erasing units of the free area (See [0028] “An available block can correspond to a block that is currently free for use. An available block can be erased right before it is used.” is greater than a first threshold See Abstract “In one embodiment, a memory controller dynamically switches between programming and/or reprogramming blocks between SLC mode and MLC mode based on the amount of memory available for use.” See [0021] “A threshold level can be set to one or more possible levels. For simplicity, a 50% threshold embodiment and a two-level MLC is chosen to discuss in more detail. In the 50% of memory capacity embodiment, a controller can write information into memory in SLC mode as long as the memory usage is less than half (that is, less than half of the memory is in use).” See [0065] “allocating a block of memory cells as a block of single-level cells or a block of multi-level cells based at least partly on at least one of an amount of the memory already in use or an amount of the memory available for use, and programming the data into the allocated block.” See Figure 4, in view of the abstract and paragraphs [0021] and [0065] which teaches determining if the amount of free space (i.e. number of available blocks) is greater than or less than a threshold amount.); 
selecting a first physical erasing unit from the free area and writing data corresponding to the first write command to at least one first physical programming unit of the first physical erasing unit by using a single page programming mode or a multi-page programming mode (See Figure 4, in which MLC mode (multi-page programming mode) is used when the amount of available memory space (i.e. number of available blocks) is greater than the threshold. See abstract “In one embodiment, a memory controller dynamically switches between programming and/or reprogramming blocks between SLC mode and MLC mode based on the amount of memory available for use.” See abstract “When memory usage is high, MLC mode is used.”) in response to a determination result indicating the number of the physical erasing units of the free area is greater than the first threshold (See Figure 4 in view of the abstract and paragraphs [0021] and [0065], in which MLC mode is used when the amount of available free memory space (i.e. number of available free blocks) is greater than the threshold.); and 
selecting a second physical erasing unit from the free area and writing the data corresponding to the first write command to at least one second physical programming unit of the second physical erasing unit by only using the single page programming mode (See Figure 4, in which SLC mode (single page programming mode) is used when the amount of available memory space (i.e. number of available blocks) is lower than the threshold. See abstract “In one embodiment, a memory controller dynamically switches between programming and/or reprogramming blocks between SLC mode and MLC mode based on the amount of memory available for use. When memory usage is low, SLC mode is used.”) in response to a determination result indicating the number of the physical erasing units of the free area is not greater than the first threshold (See Figure 4 in view of the abstract and paragraphs [0021] and [0065], in which SLC mode is used when the amount of available free memory space (i.e. number of available free blocks) is lower than the threshold.). 

Regarding claim 2, Marotta teaches:
The data writing method as claimed in claim 1, further comprising: 
determining whether the number of the physical erasing units of the free area is not greater than a second threshold (See rejection of claim 1. See [0028] “An available block can correspond to a block that is currently free for use. An available block can be erased right before it is used.” See [0022] “In another embodiment, upon nearing 50% of maximum memory MLC capacity, the memory controller can begin to compact existing data.” See [0065] “allocating a block of memory cells as a block of single-level cells or a block of multi-level cells based at least partly on at least one of an amount of the memory already in use or an amount of the memory available for use, and programming the data into the allocated block.” See Figure 4, in view of the abstract and paragraphs [0022] and [0065], which teaches determining if the amount of free space (i.e. number of available blocks) is greater than or less than a threshold amount.); and 
when the number of the physical erasing units of the free area is not greater than the second threshold, performing a valid data merging operation (See [0022] “In another embodiment, upon nearing 50% of maximum memory MLC capacity, the memory controller can begin to compact existing data.” See [0048] “This compaction can be used to save space by collapsing blocks after a memory usage exceeds a threshold.”), 
wherein the second threshold (See [0022] “In another embodiment, upon nearing 50% of maximum memory MLC capacity, the memory controller can begin to compact existing data.”) is smaller than the first threshold (See [0021] “A threshold level can be set to one or more possible levels. For simplicity, a 50% threshold embodiment and a two-level MLC is chosen to discuss in more detail.” See [0027] “In one embodiment, the threshold is about 50% of maximum MLC memory capacity. In another embodiment, the threshold is in a range between 25% and 50% of maximum memory capacity. Other thresholds will be readily determined by one of ordinary skill in the art. In another embodiment, the threshold is set above the user's average memory use. In other embodiments, the threshold for switching from SLC to MLC, and MLC to SLC, are different thresholds to prevent constant switching back and forth if the memory usage hovers around the threshold. By setting an appropriate threshold, the memory controller can program data for a longer period of time in SLC mode, and retain the performance and reliability advantages. For example, a user that rarely exceeds 50% of maximum memory capacity, can benefit from a threshold level around 50%, so the user can benefit from the advantages of SLC mode.” The first threshold being set at 50% of available memory space may be higher than the second threshold that nears 50% of MLC memory capacity. Furthermore, the first threshold may be set above user’s average memory use (i.e. greater than 50%) or may be determined to be higher by one of ordinary skill.). 

	Regarding claim 3, Marotta teaches:
The data writing method as claimed in claim 2, wherein the step of performing the valid data merging operation comprises: 
copying, by using the multi-page programming, a plurality of valid data written in the single page programming mode to a plurality of third physical programming units of a third physical erasing unit selected from the free area (See Figure 7, which teaches copying, using MLC mode (multi-page programming), data written in the SLC to MLC. See [0022] “Compacting existing data, at least according to one embodiment, involves the re-programming of data from SLC to MLC. Compaction will be described in greater detail later in connection with FIG. 7. In other words, two physical blocks of SLC data can be combined into one physical block of two-level MLC, without any loss of data.” See [0047] “FIG. 7 illustrates further details of the state 640 from FIG. 6, and illustrates a process of compacting existing blocks from SLC mode to MLC mode.” See [0048] “This compaction can be used to save space by collapsing blocks after a memory usage exceeds a threshold. This procedure can combine two physical blocks written in SLC into one two-level MLC block.”). 

	Regarding claim 7, Marotta teaches:
The data writing method as claimed in claim 1, wherein 
the first physical programming unit is constituted by a plurality of first memory cells and the second physical programming unit is constituted by a plurality of second memory cells, 
in the single page programming mode, each of the plurality of first memory cells constituting the first physical programming unit and each of the plurality of second memory cells constituting the second physical programming unit stores only one bit of data (See [0039] “In the illustrated embodiment with a choice between SLC and two-level MLC, when a logical block is written in SLC mode, the data is spread among two physical blocks B1, B2 of SLC data.” See SLC block depicted in Figure 3.), and 
in the multi-page programming mode, each of the plurality of first memory cells constituting the first physical programming unit stores multiple bits of data (See [0042] “if the mode is MLC, the process proceeds from the decision block 520 to a state 570. As illustrated in the state 570, the query for the block allocation table 210 (FIG. 2A) returns a single block B1 as the corresponding physical block.” See MLC block depicted in Figure 3.).

Claim 8 and claim 15 are rejected for the same reasons as claim 1. Claim 9 and claim 16 are rejected for the same reasons as claim 2. Claim 10 and claim 17 are rejected for the same reasons as claim 3. Claim 14 and claim 21 are rejected for the same reasons as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marotta in view of Applicant Admitted Prior Art (AAPA).

	Regarding claim 4, AAPA teaches:
The data writing method as claimed in claim 2, further comprising: 
when the rewritable non-volatile memory module is abnormally powered off and powered back on (See [0004] “In particular, when the memory management circuit performs write operations to a physical erasing unit, it is assumed that an abnormal power-off occurs at this time. After the rewritable non-volatile memory module is powered on again, the memory management circuit needs to perform an error recovery mechanism.” See [0005] “For example, it is assumed that the memory management circuit uses the multi-page programming mode to write data to a physical erasing unit before power-off. After the rewritable non-volatile memory module is powered back on, the memory management circuit will determine whether to perform the valid data merging operation (a.k.a. garbage collection operation) at an appropriate timing.”), performing the step of determining whether the number of the physical erasing units in the free area is not greater than the second threshold (See [0005] “After the rewritable non-volatile memory module is powered back on, the memory management circuit will determine whether to perform the valid data merging operation (a.k.a. garbage collection operation) at an appropriate timing. For example, when the number of physical erasing units available for writing in the rewritable non-volatile memory module is insufficient, the memory management circuit can perform the valid data merging operation to move (or copy) the valid data in the physical erasing unit.” After a 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the memory block programming method of Marotta with the error recovery method of AAPA to ensure data reliability and integrity, thus providing efficient memory management when experiencing system error.

Regarding claim 5, Marotta teaches:
The data writing method as claimed in claim 1, wherein the step of writing the data corresponding to the first write command to the at least one second physical programming unit of the second physical erasing unit by using the single page programming mode (See Figure 4, in which SLC mode (single page programming mode) is used when the amount of available memory space (i.e. number of available blocks) is lower than the threshold. See abstract “In one embodiment, a memory controller dynamically switches between programming and/or reprogramming blocks between SLC mode and MLC mode based on the amount of memory available for use. When memory usage is low, SLC mode is used.”) comprises:

 Marotta does not explicitly disclose what AAPA teaches:
after the rewritable non-volatile memory module is powered off and powered back on, copying a plurality of valid data in the second physical erasing unit to at least one fourth physical programming unit of a fourth physical erasing unit selected from the free area by using the…page programming mode (See [0004] “In particular, when the memory management circuit performs write operations to a physical erasing unit, it is assumed that an abnormal power-off occurs at this time. After the rewritable non-volatile memory module is powered on again, the memory management circuit needs to perform an error recovery mechanism. It is assumed that the memory management circuit uses the multi-page programming mode to write data to a physical erasing unit before power-off. After the rewritable non-volatile memory module is powered back on, the memory management circuit would move (or copy) the valid data in the physical erasing unit that is being written in the multi-page programming mode before the power-off to another physical erasing unit. However, moving (or copying) data written in a multi-page programming mode to another physical erasing unit by using the multi-page programming mode is quite time consuming.”). 

Marotta teaches the step of writing data using a single page programming mode. AAPA teaches the limitations of claim 5, but for a multi-page programming mode instead of a single page programming mode. That is, AAPA teaches writing data using a multi-page programming method to a physical erasing unit, experiencing a power cycle, then moving valid data from the physical erasing unit to another physical erasing unit using a same multi-page programming method used to write data before receiving the 

Claim 11 and claim 18 are rejected for the same reasons as claim 4. Claim 12 and claim 19 are rejected for the same reasons as claim 5. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marotta.

Regarding claim 6, Marotta teaches:
The data writing method as claimed in claim 1, wherein the first threshold is…physical erasing units (See [0028] “An available block can correspond to a block that is currently free for use. An available block can be erased right before it is used.” See In one embodiment, a memory controller dynamically switches between programming and/or reprogramming blocks between SLC mode and MLC mode based on the amount of memory available for use.” See [0020] “One way to accomplish this performance advantage is by having a memory controller operate a memory cell in SLC mode until the memory usage exceeds a threshold (for example, a level, amount, or percentage).” See [0021] “A threshold level can be set to one or more possible levels.” See [0027] “In one embodiment, the threshold is about 50% of maximum MLC memory capacity. In another embodiment, the threshold is in a range between 25% and 50% of maximum memory capacity. Other thresholds will be readily determined by one of ordinary skill in the art.”). 

Specifically, although Marotta teaches that the threshold can be one or more possible levels, amount, or percentages of physical erasing units that can be determined by one of ordinary skill in the art for the system, Marotta does not explicitly teach the threshold to be 15 physical erasing units. In view of the threshold setting teachings of Marotta, it would have been obvious to one of ordinary skill in the art to try different threshold levels (i.e. such as a threshold amount of 15), choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. That is, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to try different threshold levels to achieve a desired/successful outcome (i.e. desired levels of performance, reliability, and space savings.) from switching between an SLC and MLC mode.

.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. On page 12 of Applicant’s arguments, Applicant submitted that Marotta fails to disclose or suggest at least the current amendments to claim 1, submitted on March 16, 2022. Examiner respectfully disagrees. See rejection of claim 1 in regards to the current amendments submitted on March 16, 2022. Applicant submitted that Para. [0021], [0028], [0056], the abstract and Fig. 4 of Marotta teaches away from at least the features of selecting a second physical erasing unit from the free area and writing the data corresponding to the first write command to at least one second physical programming unit of the second physical erasing unit by only using the single page programming mode in response to a determination result indicating the number of the physical erasing units of the free area is not greater than the first threshold. To support such submission, Applicant indicated that Figure 4 of Marotta shows "a SLC mode is used when amount of memory in use is between threshold% and 0%(Empty) and a MLC mode is used when amount of memory in use is between threshold% and 100%(full). Examiner respectfully disagrees, and maintains that examiner’s mapping of the citations of Marotta to the claimed limitations are proper and fully teach the claimed limitations as explained in the rejection of claim 1. All previous rejections are maintained herein, and all newly added amendments are rejected with prior art Marotta. All other arguments presented by applicant are not persuasive for the same reasons provided by examiner for applicant’s argument for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139